Per Curiam,
The record in this case discloses that on February 4, 1920, a jury returned a verdict for the plaintiff. On February 7th, the defendant filed a motion asking for judgment non obstante veredicto, and for a new trial, assigning five reasons therefor. On April 19, 1920, an opinion was filed in which the motion for a new trial was considered, and the rule for a new trial was dismissed. No order was made affecting the motion for judgment non obstante veredicto. On May 21,1920, judgment was entered on the verdict, and on May 22, 1920,- an appeal was taken to this court.
A judgment or decree is not final within the meaning of the act conferring appellate jurisdiction unless upon its affirmance nothing remains but to execute it. Transit Co. v. Pipe Line Co., 180 Pa. 224. Appeals should not be resorted to when the effect is to bring cases into the appellate courts by installments. Such practice is at*556tended with obvious disadvantages and unnecessarily delays final disposition: Yost v. Davison, 5 Pa. Superior Ct. 469. The questions raised by the outstanding rule for judgment non obstante veredicto are, in the first instance for the consideration of the court below, and until they are disposed of by that tribunal the appeal from the judgment refusing the new trial is improperly taken.
The judgment is reversed the record is remitted to the court below with direction to strike off the judgment prematurely entered and proceed according to law,